                            IN THE UNITED STATES COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.,               §
    Plaintiffs,                               §
                                              §
v.                                            §      CIVIL ACTION NO. 4:20-CV-00672
                                              §
HARRIS COUNTY DEPARTMENT                      §
    OF EDUCATION,                             §
    Defendant.                                §




                  ORDER GRANTING PLAINTIFFS’ OPPOSED MOTION FOR
                AN EXTENSION OF TIME TO SUBMIT EXPERT REPORTS

       This Matter, having come before the Court on Plaintiffs’ Opposed Motion for an Extension
of Time to Submit Expert Reports, and

         It Appearing that the Motion is opposed but should be granted for good cause shown, it is
hereby

       ORDERED, ADJUDGED AND DECREED that the Plaintiffs’ Opposed Motion for an
Extension of Time to Submit Expert Reports is granted and the Plaintiffs shall have until
November 5, 2020 to file any such Expert Reports.



         ENTERED this _______ day of October, 2020.



                                                     __________________________________
                                                     Andrew S. Hanen
                                                     United States District Judge
